Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 8-9 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Claims 8-9 are broadly drawn to baking processes wherein an endopeptidase  having 80% or 90% sequence identity to SEQ ID NO: 8 or SEQ ID NO: 10, SEQ ID NO: 11,  SEQ ID NO: 12, SEQ ID NO: 13 or SEQ ID NO: 14 is used together wit a maltogenic alpha-amylase.

The specification, however, only provides description of a single species of the  SEQ ID NO: 8, SEQ ID NO: 10, SEQ ID NO: 11,  SEQ ID NO: 12, SEQ ID NO: 13 or SEQ ID NO: 14 . The specification does not contain any disclosure or description of the structure and function of all amino acid sequences derived from any source being 80% or 90% identical to said sequences that may be employed in the method of Claim 1 or a derivative derived from such sequences obtained by insertion, deletion or substitution, and encoding a protein which has the biological activity of an endopeptidase.  

The scope of each genus includes many members of endopeptidase with widely differing structural, chemical, and physical characteristics. Furthermore, each genus is highly variable because a significant number of structural differences between genus members exit. The specification does not describe and define any structural features and amino acid sequences commonly possessed by each genus. There is no art-recognized correlation between any structure of an endopeptidase and sequences having varying sequence homology, i.e., 80% or 90% of SEQ ID NO: 8, SEQ ID NO: 10, SEQ ID NO: 11,  SEQ ID NO: 12, SEQ ID NO: 13 or SEQ ID NO: 14. Those of ordinary skill in the art would not be able to identify without further testing what specific sequences would have the endopeptidase activity as presently claimed.
The genus of polypeptides (at least 80% or 90% identical to SEQ ID NO: 8, SEQ ID NO: 10, SEQ ID NO: 11, SEQ ID NO: 12, SEQ ID NO: 13 or SEQ ID NO: 14) and that comprise these different proteins may be obtained with the aid of a computer or isolated from defined sources by a skilled artisan. However, there is no teaching regarding which 20% or 10% of the sequence that can be varied and still result in a protein having endopeptidase activity as claimed. An important consideration is that structure is not necessarily a reliable indicator of function. Further, the endopeptidase remains undescribed. The instant specification provides no disclosure relating similarity or identity of structure to conservation of function. General knowledge in the art provides guidance to modification of some amino acids that are tolerated without losing a protein's tertiary structure. Further, there is no disclosed or art-recognized correlation between any structure other than SEQ ID NO: 8, SEQ ID NO: 10, SEQ ID NO: 11,  SEQ ID NO: 12, SEQ ID NO: 13 or SEQ ID NO: 14 and endopeptidase activity which are known endopeptidases. An important consideration is that structure is not necessarily a reliable indicator of function. In this example, there is no disclosure relating similarity of structure to conservation of function. General knowledge in the art includes the knowledge that some amino acid variations are tolerated without losing a protein's tertiary structure. The results of amino acid substitutions have been studied so extensively that amino acids are grouped in so-called "exchange groups" of similar properties because substituting within the exchange group is expected to conserve the overall structure. For example, the expectation from replacing leucine with isoleucine would be that the protein would likely retain its tertiary structure. On the other hand, when non-exchange group members are substituted, e.g., proline for tryptophan, the expectation would be that the substitution would not likely conserve the protein's tertiary structure. Given what is known in the art about the likely outcome of substitutions on structure, those in the art would have likely expected the applicant to have been in possession of a genus of proteins having a tertiary structure similar to SEQ ID NO: 8, SEQ ID NO: 10, SEQ ID NO: 11,  SEQ ID NO: 12, SEQ ID NO: 13 or SEQ ID NO: 14; although the claim is not so limited. However, conservation of structure is not .
Claims 8-9 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for processes using polypeptides of SEQ ID NO: 8, SEQ ID NO: 10, SEQ ID NO: 11,  SEQ ID NO: 12, SEQ ID NO: 13 or SEQ ID NO: 14 , does not reasonably provide enablement for other enzymes having at least 80% or 90% sequence identity to said sequences.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims. 
Claims 8-9 are rejected under 35 U.S.C. 112, first paragraph, because the specification, while being enabling for the endopeptidases of  represented by SEQ ID NO: 8 or SEQ ID NO: 10, SEQ ID NO: 11,  SEQ ID NO: 12, SEQ ID NO: 13 or SEQ ID  does not reasonably provide enablement for any protein having at least 80% or 90% identity to SEQ ID NO: 8 or SEQ ID NO: 10, SEQ ID NO: 11,  SEQ ID NO: 12, SEQ ID NO: 13 or SEQ ID NO: 14, which encodes a protein having the biological activity of an endopeptidase which amounts to a sequence by insertion, deletion or substitution, encoding a protein which has the biological activity of an endopeptidase as claimed; or the many members of endopeptidase enzymes with widely differing structural, chemical, and physical characteristics. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make the invention commensurate in scope with these claims.
According to MPEP 2164.o1(a), factors considered when determining whether there is sufficient evidence to support a determination that a disclosure does not satisfy the enablement requirement and whether any necessary experimentation is "undue" include, but are not limited to: (A) The breadth of the claims; (B) The nature of the invention; (C) The state of the prior art; (D) The level of one of ordinary skill; (E) The level of predictability in the art; (F) The amount of direction provided by the inventor; (G) The existence of working examples; and (H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure.
MPEP§ 2164.04 states that while the analysis and conclusion of a lack of enablement are based on the factors discussed in MPEP § 2164.01(a) and the evidence as a whole, it is not necessary to discuss each factor in the written enablement rejection. The language should focus on those factors, reasons, and evidence that lead the examiner to conclude that the specification fails to teach how to make and use the claimed invention without undue experimentation, or that the scope of 
The scope of the claims is not commensurate with the enablement provided by the disclosure with regard to the extremely large number of endopeptidases broadly encompassed by the claims. Since the amino acid sequence of a protein determines its structural and functional properties, predictability of which changes can be tolerated in a protein's amino acid sequence and obtain the desired activity requires a knowledge of and guidance with regard to which amino acids in the protein's sequence, if any, are tolerant of modification and which are conserved (i.e. expectedly intolerant to modification), and detailed knowledge of the ways in which the proteins' structure relates to its function. However, in this case the disclosure is limited to amino acid sequence of endopeptidases of SEQ ID NO: 8, SEQ ID NO: 10, SEQ ID NO: 11,  SEQ ID NO: 12, SEQ ID NO: 13 or SEQ ID NO: 14.
While recombinant and mutagenesis techniques are known, it is not routine in the art to screen for multiple substitutions or multiple modifications, as encompassed by the instant claims, because the positions within a protein's sequence where amino acid modifications can be made with a reasonable expectation of success in obtaining the desired activity/utility are limited in any protein and the result of such modifications is unpredictable. In addition, one skilled in the art would expect any tolerance to modification for a given protein to diminish with each further and additional modification, e.g. multiple substitutions.

Thus, applicants have not provided sufficient guidance to enable one of ordinary skill in the art to make and use the claimed invention in a manner reasonably correlated with the scope of the claims, broadly including processes using endopeptidases with an enormous number of amino acid modifications of the of SEQ ID NO: 8, SEQ ID NO: 10, SEQ ID NO: 11,  SEQ ID NO: 12, SEQ ID NO: 13 or SEQ ID NO: 14 .  For instance, in case of SEQ ID NO: 8 comprising 248 amino acids; an 80% or 90% identity to this sequence requires modifying about 50 amino acids, or about 25 amino acids; respectively (248 X 0.2 = 49.6 amino acids or 248 X 0.1 = 24.8 amino acids). The scope of the claims must bear a reasonable correlation with the scope of enablement In re Wands 858 F.2d 731, 8 USPQ2nd 14oo (Fed. Cir, 1988) .

Claims 1-11 are rejected under 35 U.S.C. § 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
Claims 1-11 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The terms "sufficient to decrease" and “sufficient to increase” in claim 1 are relative terms which render the claim indefinite.  These terms are not defined by the claims, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  It is not clear based on what standards the decrease in firmness and the increase in sponginess are based.
Claims 8-9 are drawn to processes using an endopeptidase comprising a polypeptide having at least 80 or 90% % identity with amino acid sequence of SEQ ID NO: 8, SEQ ID NO: 10, SEQ ID NO: 11,  SEQ ID NO: 12, SEQ ID NO: 13 or SEQ ID NO: 14 . This phrase implies variants of said sequences, but no “variants” or 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 1-2 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Sturkenboom et al. (US 2005/0202144, hereinafter R1)
R1 discloses a process for producing bread having a shelf-life of at least 7 days. The process comprises providing a dough based upon a flour and adding a specific enzyme mixture. (Abstract)
R1 discloses that the inventive process produces bread having a shelf-life of15-30 days. R1 defines the compressibility (springiness) of bread and acceptable values. [0014, 0046]
R1 discloses the amylases used including a maltogenic amylase [0019, 0020]
The proteases (endopeptidase) including peptidase may comprise fungal sources e.g., from Aspergillus oryzae [0027]
R1 discloses the bread dough components including wheat flour, sugar, proteins, oxidants, etc. [0042]
R1 discloses a bread improver composition comprising maltogenic amylase, a protease and other enzymes. The enzyme complex may have a carrier including flour, starch, sugar etc. [0053, 0054] The bread improver is the form of a powder. [0057]
R1 discloses an enzyme complex comprising maltogenic alpha-amylase, fungal amylase, phospholipase, protease (peptidase) in a flour carrier. [0070]
The dough formulation and baking process for manufacturing bread is presented in Examples 1-5. [0060]



Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the 
invention was made. 

Claims 3-11 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Sturkenboom et al. (US 2005/0202144, hereinafter R1) in view of WO 94/25583 (Protein ID AAR66999, hereinafter R2).
The disclosure of R1 is incorporated by reference as applied to claims 1-2 and outlined above. R1 teaches of using endopeptidases or peptidases of fungal origin. [0027] together with maltogenic alpha-amylase [0070] in a baking process. 
R1 discloses an enzyme mixture comprising 40 ppm maltogenic alpha-amylase, 30 ppm peptidase or other enzymes that is applied to the dough [0070]. The carrier for the enzymes is regular flour. [0070]
It is noted that claims 3-6 are limited to inclusion of maltogenic alpha-amylase in terms of enzyme activity units per kg of flour. The use of the enzymes as disclosed by 
Claim 11 is limited to mg enzyme per kg flour, i.e. ppm enzyme. Claim 11 is limited to 0.01 to 35 ppm endopeptidase.  R1 clearly teaches of using 30 ppm endopeptidase. [0070]
R1 is silent regarding the use of an endopeptidase represented by SEQ ID NO: 8
R2 discloses an endoprotease of fungal origin (Fusarium oxysporum) that is 100% identical to SEQ ID NO: 8. (Sequence search report, ID NO. AAR66999)
Being an endopeptidase of fungal origin, its use in the baking process of R1 would have been motivated. 
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify the process of R1 by replacing the endopeptidases with the endopeptidase disclosed by R2. Since the enzymes in the process of R1 and endopeptidase of R2 are endopeptidases of fungal origin, they are considered functional equivalents and substituting one with the other would have been a matter of routine experimentation well within one’s ordinary skill in the art. Absent any evidence to the contrary and based on the teachings of the cited references, there would have been a reasonable expectation of success in developing a baking process as presently claimed. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAMID R BADR whose telephone number is (571)270-3455.  The examiner can normally be reached on Monday-Friday 9:00-5:00 ET.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on 5712703149.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HAMID R BADR/Primary Examiner, Art Unit 1791